Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 1 of 7 Page|D: 950

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

First Filed Case No. 18-1585
IN RE PENNEAST PlPELlNE COMPANY, g (S€€ Ex. A. for all Case Numbers)
LLC f 0RDER REGARDING

CONDEMNATION COMMISSIONERS’
DUTIES AND AUTHORITIES

Electronicaily Filea'

 

THIS MATTER having been brought before the Court upon its own motion
appointing the Hon. James R. Zazzali, C.J. (ret.], the Hon. Joel A. Pisano, U.S.D.J (ret.),
the Hon. Kevin .l. O’Toole, Joshua Markowitz, Esq. and Shoshana Schiff`, Esq. as Special
Masters.#'Condemnation Commissioners (“Condemnation Commissioners”) to adjudicate
and determine the quantum of just compensation of the respective Rights of Way in the
proceedings set forth on Exhibit A; and for good cause shown;

ST
IT IS on this 5_/_ clay of QMH ,M,YQOW;
ORDERED that:
1. Duties of the Condemnation Commissioners

The Condemnation Commissioners shall proceed to adjudicate and determine the
amount of just compensation for the condemnation of` the respective Rights of Way that
are at issue in these cases.

The Condemnation Commissioners shall have the rights, powers, and duties
provided to it pursuant to Fed. R. Civ. P. 7l.i(h)(2), et seq. and Fed. R. Civ. P. 53 and
may adopt such procedures that are not inconsistent with these Rules or other orders of

the Court.

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 2 of 7 Page|D: 951

The Condemnation Commissioners shall maintain a complete record of evidence
considered in adjudicating and determining the quantum of just compensation based on
that evidence. All substantive hearings before the Condemnation Commissioners shall be
stenographically recorded by a court reporter, subject to the Condemnation
Commissioners’ preference and the agreement of both parties. The Court reporter shall
make the transcripts available to the Condemnation Commissioners within 7 days of the
hearing.

As agents and officers of the Court, the Condemnation Commissioners shall enjoy
the same protection from being compelled to give testimony and from liability and
damages as those enjoyed by other federaljudicial adjuncts performing similar functions.

2. Ex Parte Comm\mications

The Condemnation Commissioners may communicate ex parte with the Court at
their discretion, without providing notice to the parties, for the purposes of providing
updates on the status of the proceedings The Condemnation Commissioners may not
communicate ex parte with any attorney on substantive matters without providing notice
and giving the other parties in interest the opportunity to object. The Condemnation
Commissioners may have ex parte communications with attorneys regarding
administrative matters. Where the Condemnation Commissioners engage in an ex parte
communication, a record shall be kept of any such communication

3. Judicial Review of Condemnation Commissioners’ Findings and
Recommendations

After issuing an order or report, the Condemnation Commissioners shall reduce
the order or report to writing and file it electronically on the case docket via Electronic

ease rilng (“ECF”).

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 3 of 7 Page|D: 952

Any party objecting to an order or report of the Condemnation Commissioners
shall file such objections within fourteen (14) days after service of the Condemnation
Commissioners’ order or report, which shall be filed with the objections and shall be
deemed a recommendation to this Court.

The Court shall review the findings of the Condemnation Commissioners
according to the standards of review set forth in Fed. R. Civ. P. 53(f)(3-5). Any appeals
shall be heard by the Hon. Brian R. Martinotti, U.S.D.J.

4. Compensation of the Condemnation Commissioners

Plaintiff PennEast Pipeline Company, LLC ("PennEast”) shall be responsible for
all fees and expenses relating to the adjudication and determination of the quantum of just
compensation and PennEast and the Condemnation Commissioners shall enter into
appropriate retainer agreements

5. Procedures

The submissions related to any adjudication and determination of just
compensation authorized by the Condemnation Commissioners shall be submitted
directly to the Condemnation Commissioners via email in electronic format or in any
other manner directed by the Condemnation Commissioners. Ail submissions shall
comply with applicable Federal or Local Rules of Civil Procedure, unless otherwise
ordered by the Condemnation Commissioners Nothing herein shall preclude the
Condemnation Commissioners from adopting or utilizing informal procedures to resolve
disputes, including, but not limited to, in-person telephone conferences, a requirement
that the parties meet and confer, submission andfor exchange of letters in lieu of briefs, or

any other method chosen by the Condemnation Commissioners

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 4 of 7 Page|D: 953

6. Mandatory Submissions by Plaintiff
No later than February 7, 20]9, Plaintiff shall submit to the Condemnation
Commissioners and each party a letter submission, not to exceed 3 pages, that contains
and discusses the following categories of information:

a. A brief description of the nature of the specific property at issue, the
proposed Right(s) of Way, the appraisal for the Right(s) of` Way, the
impact of the proposed Right(s) of Way on the interested parties in that
case (to the extent known), and the amount of bond to be posted;

b. A brief description of any issues that Plaintiff believes may arise among
the parties that will need to be resolved by Condemnation Commissioners
prior to adjudicating and determining just compensation for the respective
Right(s) of Way;

c. Whether Plaintiff anticipates the need for discovery prior to the Parties
making submissions to the Condemnation Commissioners regarding the

amount of compensation to be awarded for the Right(s) of Way;

d. Any other information Plaintiff deems pertinent and appropriate to bring
to the attention of the Condemnation Commissioners

Plaintiff shall send this information in the following manner: (i) via email in electronic
format to the Condemnation Commissioners and counsel for each party that has appeared
in this case; and (ii) via first class mail to all parties that have appeared pro se or have not
appeared.
7. Mandatory Submissions by Other Parties

No later than March 7, 2019, Defendant(s), lnterested Parties (as defined in the
Complaint in each case), and all other parties-in-interest, shall submit to the
Condemnation Commissioners and Plaintiff"s counsel via email in an electronic format, a
letter submission, not to exceed 3 pages, that contains and discusses the following

categories of information in response to Plaintiff’s submission:

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 5 of 7 Page|D: 954

a. A brief description of the impact of the proposed Right(s) of Way on the
property owner(s) and interest holders and an appraisal for the proposed
Right(s) of Way, to the extent one has been obtained, if the party does not
accept the valuation set forth in Plaintiff’s appraisal.

b. A brief description of any issues that the party believes may arise among
the parties that will need to be resolved by Condemnation Commissioners
prior to adjudicating and determiningjust compensation for the respective
Right(s) of Way;

c. Whether Plaintiff anticipates the need for discovery prior to the Parties
making submissions to the Condemnation Commissioners regarding the
amount of compensation to be awarded for the Right(s) of Way;

d. Whether the Defendant believes that an in-person conference before the
Condemnation Commissioners is necessary prior to the Condemnation
Commissioners’ conducting a hearing on the proper amount of
compensation to be awarded for the proposed Right(s) of Way;

8. Contact Information
The Condemnation Commissioners` names, business addresses, and telephone

numbers are as follows:

The l-Ionorable .lames R. Zazzali, C..l. (ret.)
Gibbons P.C.
One Gateway Center
Newark, New .lersey 07102

jzazzal i "r`i, gibbonslaw .com

The Honorable .loel A. Pisano, U.S.D.J. (ret.)
Walsh Pizzi O’Reilly Fa|anga LLP
One Riverfront Plaza
1037 Raymond Blvd., Suite 600
Newark, New Jersey 07102

`| pisano@walsh.law

The Honorable Kevin J. O`Toole
O’Toole Scrivo Femandez Weiner Van Lieu, LLC
14 Village Park Road
Cedar Grove, New Jersey 07009
kotoole"n oslaw.com

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 6 of 7 Page|D: 955

Joshua Markowitz, Esq.
Markowitz Law Firm LLC
3131 Princeton Pike
Building 3D, Suite 200
Lawrenceville, New Jersey 08648

joshm -'a` mgs-la\\ .com

Shoshana Schiff, Esq.
McManimon, Scotland & Baumann, LLC
75 Livingston Avenue
Roseland, New Jersey 07068

sschiff:bi'msbnj .com

 

HONORABI.,E BRIAN R. MARTINOTTI,
United States District Judge

Case 3:18-cv-01809-BRI\/|-DEA Document 49 Filed 01/31/19 Page 7 of 7 Page|D: 956

3:18-cv-1585-BRM-DEA
3:18-cv-1588-BRM-DEA
3:18-cv-1590-BRM-DEA
3:18~cv-1597-BRM-DEA
3:18-cv-1603-BRM-DEA
3 :1 8-cv- l 609-B RM-DEA
3:18-cv-16i 3-BRM-DEA
3:18-cv-l621-BRM-DEA
3:18-cv-1624-BRM-DEA
3:18-cv-l638 BRM-DEA
3:18-cv-1641-BRM-DEA
3:18-cv-1643-BRM-DEA
3:lS-cv-1646-BRM-DEA
3:18-cv-1648-BRM-DEA
3:18-cv-1654-BRM-DEA
3 :1 8-cv- l 656-BRM-DEA
311 8-cv-1658-BRM-DEA
3 :1 8-cv- l 660-BRM-DEA
3:18-cv-1662-BRM-DEA
3:18-cv-l665-BRM-DEA
3:18-cv-1666-BRM-DEA
3:18-cv-1668-BRM-DEA
3:18-cv-1669-BRM-DEA
3:18-cv-1670-BRM-DEA
3:18-cv-1672-BRM-DEA
3:18-cv-l673-BRM-DEA
3:18-cv-l682-BRM-DEA
3:18-cv-1684-BRM-DEA
3:18-cv-l689-BRM-DEA
3:18-cv-1694-BRM-DEA
3:18-cv-1695-BRM-DEA
3:18-cv-1697-BRM-DEA
3:18-cv-1699-BRM-DEA
3:18-cv-1701-BRM-DEA
3:18-cv-1706-BRM-DEA
3:18-cv-1709-BRM'DEA
3:18-cv-1715-BRM-DEA
3:18-cv-1721-BRM-DEA
3:18-cv-1722-BRM-DEA
3:18~cv-1726-BRM-DEA
3: l 8-ev~l 729-BRM-DEA
3:18-cv-173l-BRM-DEA
3:18-cv-1743-BRM-DEA
3:18-cv-1745-BRM-DEA

EXHIBIT A

3:18-cv-1748-BRM-DEA
3:18-cv-1750-BRM-DEA
3:18-cv-1754-BRM-DEA
3:18-cv-1756-BRM-DEA
3:18-cv-1757-BRM-DEA
3:18-cv-1759-BRM-DEA
3:18-cv-1763-BRM-DEA
3:18-cv-l765-BRM-DEA
3:18-cv-1774-BRM-DEA
3:18-cv-l 776-BRM-DEA
3:18-cv-l 778-BRM-DEA
3:18-cv-1779-BRM-DEA
3:18-cv-1798-BRM-DEA
3:18-cv-1801-BRM-DEA
3:18-cv-1802-BRM-DEA
3:18-cv-1806-BRM-DEA
3:18-cv-1809-BRM-DEA
3:18-cv-1811-BRM-DEA
3:18-cv-1812-BRM-DEA
3:18-cv-1814-BRM-DEA
3:18-cv-1816-BRM-DEA
3:18-cv-1819-BRM-DEA
3:18-cv-1822-BRM-DEA
3:18-cv-1832-BRM-DEA
3:18-cv-1838-BRM-DEA
3:18-cv-1845-BRM-DEA
3:18-cv-1846-BRM-DEA
3:18-cv-1851-BRM-DEA
3:18-cv-1853-BRM-DEA
3:18-cv-1855-BRM-DEA
3:18-cv-1859~BRM~DEA
3:18-cv-1863-BRM-DEA
3:18¢cv-1866-BRM-DEA
3:18-cv-1868-BRM-DEA
3:18-cv-1869-BRM-DEA
3:18-cv-1874-BRM-DEA
3:18-cv-1896-BRM-DEA
3:18-cv-1897-BRM-DEA
3:18-cv-1904-BRM-DEA
3:18-cv-1905-BRM-DEA
3:18-cv-l909-BRM-DEA
3:18-cv-1915-BRM-DEA
3:18-cv-1918-BRM-DEA
3:18-cv-l924-BRM-DEA

3:18-cv-1934-BRM-DEA
3:18-cv-1937-BRM-DEA
3: 18~cv-1938-BRM-DEA
3:18-cv-1942-BRM-DEA
3:18-cv-l951-BRM-DEA
3:18-cv-l973-BRM-DEA
3:18-cv~1974-BRM-DEA
3:18-cv-1976-BRM-DEA
3:18-cv-1983-BRM-DEA
3:18-cv-1986-BRM-DEA
3:18-cv-1989-BRM-DEA
3:18-cv-l990-BRM-DEA
3:18-cv-199l-BRM-DEA
3: 18-cv-1995-BRM-DEA
3;18-cv-1996-BRM-DEA
3:18-cv-1997-BRM-DEA
3:18-cv-1998-BRM-DEA
3:18-cv-l999-BRM-DEA
3:18-cv-2000-BRM-DEA
3:18-cv-2001-BRM-DEA
3:18-cv-2003-BRM-DEA
3:18-cv-2004-BRM-DEA
3:18-cv-2014-BRM-DEA
3: l 8-cv-2015-BRM-DEA
3:18-cv-2016-BRM-DEA
3:18-cv-2020-BRM-DEA
3:18-cv-2025-BRM-DEA
3:18-cv-2028*BRM-DEA
3:18-cv-203l-BRM-DEA
3:18-cv-2033-BRM-DEA
3:18-cv-2139-BRM-DEA
3 :1 8-cv-2508-BRM-DEA

